     Case 2:21-cv-06888-AB-GJS Document 3 Filed 08/26/21 Page 1 of 2 Page ID #:17



 1
     CHRIS ZHEN (State Bar No. 275575)
 2
     chris.zhen@zhenlawfirm.com
 3   Telephone: (213) 935-0715
 4
     ZHEN LAW FIRM
     5670 Wilshire Blvd #1800
 5   Los Angeles, CA 90036
 6
     Attorneys for Plaintiff
 7
     Digital Marketing Advisors
 8

 9
                   IN THE UNITED STATES DISTRICT COURT
10

11
                FOR THE CENTRAL DISTRICT OF CALIFORNIA

12                                WESTERN DIVISION
13

14

15   Digital Marketing Advisors, a         Case No.: 2:21-cv-6888
     California Corporation,
16

17               Plaintiff,                CERTIFICATE OF INTERESTED
18
                                           ENTITIES OR PERSONS
     vs.
19
     McCandless Group, LLC, a Florida
20
     Limited Liability Company; Nicholas
21   McCandless, an individual; DOES 1-
22
     10,

23               Defendants.
24

25

26

27

28                                     -1-
     CERTIFICATE OF INTERESTED ENTITIES OR PERSONS       CASE NO.: 2:21-CV-6888
     Case 2:21-cv-06888-AB-GJS Document 3 Filed 08/26/21 Page 2 of 2 Page ID #:18



 1

 2
           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date,
 3

 4   other than the named parties, there is no such interest to report.
 5

 6

 7
     Dated: August 26, 2021           ZHEN LAW FIRM

 8                                    By: /s/ Chris J. Zhen
 9                                    Chris J. Zhen (State Bar No. 275575)
                                      ZHEN LAW FIRM
10
                                      5670 Wilshire Blvd #1800
11                                    Los Angeles, CA 90036
                                      Telephone: (213) 935-0715
12
                                      chris.zhen@zhenlawfirm.com
13

14
                                      Attorneys for Plaintiff
                                      Digital Marketing Advisors
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                     -2-
     CERTIFICATE OF INTERESTED ENTITIES OR PERSONS               CASE NO.: 2:21-CV-6888
